Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group (I) as the elected invention and compound of claim 16 namely

    PNG
    media_image1.png
    133
    319
    media_image1.png
    Greyscale
as the elected α9-integrin specie and AMD3100 as the elected CXCR4 antagonist remain acknowledged. 

Claims Status
Claims 1-50, 53-55, 59-81, and 83-87 are pending. Claim 51, 52, 56-58, and 82 are canceled. Claims 18, 19, 29-50, 73, 74, and 75 are withdrawn. Claims 1-17, 20-28, 53-55, 59-72, 76-81, and 83-87 are examined in accordance to the elected species. 
The amendment filed on 11/04/2020 in response to the Non-Final office Action of 08/05/2020 is acknowledged and has been entered.

Priority

12, 2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2020 has been considered by the examiner.

Action Summary
Claims 1-17, 20, 22-28, 53-55, 59-74, 77-83 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in light of claim amendment. 
Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in light of claim amendment is maintained. 
Claims 1-7, 20-28, 53-55, 59-72, 76-81, and 83-87 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (US2003/0114514 A1) as evidenced by Peginsky et al., Biochemistry 2002, 41, 7125-7141 are withdrawn in light of claim amendment. 
Claims 20 -24 rejected under 35 U.S.C. 103 as being un-patentable over Zheng et al. (US2003/0114514 A1) as applied to claims 1-17, and 22 in view of Li et al., Blood (2009) 114 (7): 1340–1343 are withdraw in light of claim amendment. 
Claims 76-79 rejected under 35 U.S.C. 103 as being un-patentable over Zheng et al. (US2003/0114514 A1) as applied to claims 59-74 in view of Welschinger et al., Experimental Hematology, Volume 41, Issue 3, March 2013, Pages 293-302.e1 are withdrawn in light of claim amendment. 
Claims 1-17, 25-28, 53-55, 59-73, 80 and 83 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-7, 9-12, 15-22, 47-48, 51-55, 57-60, 63-68, and 70-74 of co-pending Application No. 15/535,117 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other are withdraw in light of claim amendment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17, 20-28, 53-55, 59-72, 76-81, and 83 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9β1 integrin or of the α4β1 integrin is a portion of the α9β1 protein or α4β1 protein which retains activity of the integrin. That is, the portion is a part of the α9β1protein or the α4β1 protein which is less than the complete protein, but which can still act in the same or similar manner as the full α9β1 or α4β1 protein, see page 15, lines 18-22. The compound that is recited in the administration step of the method is not the integrin protein, but the antagonist. Therefore, it is not clear what constitutes portion of the integrin α9 antagonist. 

		New Rejection necessitated by claim amendment
Claims 5,24, and 85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The recitation of “further including administering an antagonist of α4 integrin” renders the claim indefinite because it is not clear whether the method requires α4 integrin antagonist in addition to the α9 integrin or the α4 and the α9 antagonist is the same compound. Additionally, claim 1 does not recite an α4 integrin antagonist. Therefore, claim 5 
With respect to claim 85, the step of administering a chemotherapeutic agent to the subject after step (i) and before step (iii) renders the claim indefinite because the elected CXCR4 antagonist and the elected α9 integrin agonist are considered chemotherapeutic agent. The claim does not make clear if the chemotherapeutic agent is an additional chemotherapeutic agent or the elected compounds. The requirement of a chemotherapeutic agent in claim 85 would render claim 59 indefinite as missing essential step because step (i) would only provide mobilization of HSC and progenitors into the peripheral blood of the subject and step (ii) and (iii) would provide repopulation of lematopoietic and lymphocytic cell population depleted during therapy. None of steps (i)-(iiI) would  result in the treatment of haematological disorders. 

New Rejection necessitated by claim amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17, 20-28, 53-55, 59-72, 76-81, and 83-87 are rejected under 35 U.S.C. 103 as being un-patentable over Bridger et at al. (US2010/0003224 A1) in view of Peginsky et al., Biochemistry 2002, 41, 7125-7141 and Rettig et al., Leukemia (2012) 26, 34-53.
Bridger et al. teaches a method a method to mobilize progenitor and/or stem cells from the bone marrow to the peripheral blood of a subject comprising administering to the subject effective amount of at least one CXCR4 inhibitor or a pharmaceutically acceptable salt thereof in combination with an effective amount of at least one VLA-4 inhibitor or a pharmaceutically acceptable salt thereof, see claim 1; wherein the method further comprising harvesting the mobilized cells from the peripheral blood, see claim 2; wherein the harvesting is by apheresis, ex vivo, see claims 3-4 and further comprising culturing the harvested cells ex vivo and administering the harvested cells to a recipient subject, see claims 5-6. The combination is administered in the absence of G-CSF. Bridger et al. teaches the CXCR4 inhibitor (antagonist) is AMD3100 and the VLA-4 inhibitor (antagonist) is AMD15057, see claims 7-8. Bridger et al. teaches Suitable dosage ranges for the CXCR4 inhibitor, CXCR2 agonist and VLA-4 inhibitor vary according to these considerations, but in general, these compounds when administered alone are administered preferably about 10 µg/kg to 100 µg/kg of body weight and the combination of at least one CXCR4 inhibitor and the at least one VLA-4 antagonist may be administered together in a single formulation, simultaneously in separate formulations by the same or different routes, or at staggered times, again by the same or different routes, see para [0076]. The administration of the compounds can be by intravenous, see para [0073]. Bridger et al. teaches the subject who would benefit from an elevation of progenitor cells and/or stem cells, or whose progenitor cells and/or stem cells are desirable for stem cell transplantation. Other suitable subjects include subjects with multiple myeloma or hematopoietic malignancies, see para [0077]. The malignant hematopoietic or myeloid cells are those which characterize the conditions of myeloma, leukemia, and lymphoma. Particular forms of these diseases include acute myelitic leukemia (AML), acute lymphatic leukemia (ALL), multiple myeloma (MM), chronic myelogenous leukemia (CML), hairy cell leukemia (HCL), acute promyelocytic leukemia autologous transplantation is in combination with radiation or chemotherapy in subjects bearing tumors since the radiotherapeutic or chemotherapeutic methods deplete wanted normal cells. In this application, the subjects cells may be harvested prior to or during the therapeutic treatments, fractionated if necessary, cultured and optionally expanded, and then returned to the subject to restore the damaged immune system depleted by the therapy. Allogeneic recipients may receive the cells for the same purpose, or may have a condition that may be benefited by enhancing their hematopoietic systems, see para [0080]. In addition to mobilizing progenitor and/or stem cells for harvest or for internal tissue repair, the combinations described herein may be used to treat multiple myeloma, see para [0083]. Brodger et al. teaches It has now been found that the combination of a CXCR4 antagonist with a VLA-4 antagonist is particularly effective in mobilizing stem and/or progenitor cells. The mobilization of cells from bone marrow is also relevant in the context of chemotherapy directed to hematopoietic-based malignancies, see para [0015]. Lastly, Bridger et al. teaches "stem" cells are less differentiated forms of progenitor cells, such cells are typically often positive for CD34, see para [0032]. 
Bridger et al. does not teach the VLA-4 inhibitor or antagonist is 

    PNG
    media_image1.png
    133
    319
    media_image1.png
    Greyscale
.


    PNG
    media_image2.png
    198
    442
    media_image2.png
    Greyscale
, as excellent integrins α9/β1 and α4β1 inhibitors (antagonists) with both integrins showing similar biochemical properties, see Abstract. Compound 3 is the same as the elected compound claimed. Furthermore, Pepinsky et al. teaches the fact that so many inhibitors we characterized are potent inhibitors of α9/β1 raises the possibility that many of the α4β1 inhibitors described elsewhere may also inhibit α9/β1 function, see page 7137, right col, second para. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer compound 3 as an α4β1 (VLA-4) antagonist in combination with AMD3100. One would a reasonable success when administering another pharmacological agent (another α4β1 antagonist), in this case compound 3 taught by Pepinsky et al. would in fact also behave as an effective for mobilizing bone marrow haematopoietic stem cell and progenitors into the periphery blood of a subject in order to treat MM or leukemia. Such a person would have been motivated to do so because it would have been reasonably expected that each of the pharmacological agents would have exerted the same or substantially similar α4β1 effect as those α4β1 antagonists specifically disclosed by the reference, without any 
None of the prior art references teach compound 3 cross-reacts with α9 and α4. However, since compound 3 is taught the said cross-reaction is necessarily present. A compound and all of its properties are inseparable. See In re Papesch, 315 F.2d 381, 391 (C.C.P.A. 1963).
Accordingly, the prior references in combination. do not explicitly teach enhancing dislodgement, enhancing release, and enhancing mobilization of HSC and their precursors and progenitors thereof from a bone marrow stem cell and the dependent claims that further limit the HSC. However, these limitations appear to be the intended outcome or result of the method step. Since the prior art teaches the same compound at the same amount, i.e. about 10 µg/kg to about 100 µg/kg, the same patient population, i.e. a patient having the conditions and/or disorders claimed and patient that have BM stem cell niche, i.e. the patient of the prior art has BM stem cell niche, said intended outcome would necessarily be achieved absent evidence to the contrary.





New Rejection necessitated by claim amendment
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims  1-17, 20-28, 53-55, 59-72, 76-81, and 83-87 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-7, 9-12, 15-22, 47-48, 51-55, 57-60, 63-68, and 70-74 of co-pending Application No. 15/535,117 (reference application) in view of Bridger et at al. (US2010/0003224 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
The co-pending claims teach a  method for mobilizing  bone marrow hematopoietic stem cells (HSC) and progenitors into the peripheral blood of a subject, said method comprising administering an effective amount of an antagonist of an α9 integrin to the subject wherein the antagonist is 

    PNG
    media_image3.png
    145
    329
    media_image3.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.
The copending claims do not teach AMD3100 and the amount claimed. 
mobilize progenitor and/or stem cells from the bone marrow to the peripheral blood of a subject comprising administering to the subject an effective amount of at least one CXCR4 inhibitor or a pharmaceutically acceptable salt thereof in combination with an effective amount of at least one VLA-4 inhibitor or a pharmaceutically acceptable salt thereof, see claim 1; wherein the method further comprising harvesting the mobilized cells from the peripheral blood, see claim 2; wherein the harvesting is by apheresis, ex vivo, see claims 3-4 and further comprising culturing the harvested cells ex vivo and administering the harvested cells to a recipient subject, see claims 5-6. The combination is administered in the absence of G-CSF. Bridger et al. teaches the CXCR4 inhibitor (antagonist) is AMD3100 and the VLA-4 inhibitor (antagonist) is AMD15057, see claims 7-8. Bridger et al. teaches Suitable dosage ranges for the CXCR4 inhibitor, CXCR2 agonist and VLA-4 inhibitor vary according to these considerations, but in general, these compounds when administered alone are administered preferably about 10 µg/kg to 100 µg/kg of body weight and the combination of at least one CXCR4 inhibitor and the at least one VLA-4 antagonist may be administered together in a single formulation, simultaneously in separate formulations by the same or different routes, or at staggered times, again by the same or different routes, see para [0076]. The administration of the compounds can be by intravenous, see para [0073]. Bridger et al. teaches the subject who would benefit from an elevation of progenitor cells and/or stem cells, or whose progenitor cells and/or stem cells are desirable for stem cell transplantation. Other suitable subjects include subjects with multiple myeloma or hematopoietic malignancies, see para [0077]. The malignant hematopoietic or myeloid cells are those which characterize the conditions of myeloma, leukemia, and lymphoma. Particular forms of these diseases include autologous transplantation is in combination with radiation or chemotherapy in subjects bearing tumors since the radiotherapeutic or chemotherapeutic methods deplete wanted normal cells. In this application, the subjects cells may be harvested prior to or during the therapeutic treatments, fractionated if necessary, cultured and optionally expanded, and then returned to the subject to restore the damaged immune system depleted by the therapy. Allogeneic recipients may receive the cells for the same purpose, or may have a condition that may be benefited by enhancing their hematopoietic systems, see para [0080]. In addition to mobilizing progenitor and/or stem cells for harvest or for internal tissue repair, the combinations described herein may be used to treat multiple myeloma, see para [0083]. Brodger et al. teaches It has now been found that the combination of a CXCR4 antagonist with a VLA-4 antagonist is particularly effective in mobilizing stem and/or progenitor cells. The mobilization of cells from bone marrow is also relevant in the context of chemotherapy directed to hematopoietic-based malignancies, see para [0015]. Lastly, Bridger et al. teaches "stem" cells are less differentiated forms of progenitor cells, such cells are typically often positive for CD34, see para [0032].  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer compound 3 as an α4β1 (VLA-4) antagonist in combination with AMD3100. One would a reasonable success because Bridger et al. provides the reasons and motivation for combining the compound of the copending claims with AMD3100. 

This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628